Exhibit 10.70

June 19, 2006

Jon Rosen

11711 Beall Mountain Road

Potomac, MD 20854

Dear Jon:

It is a pleasure to offer you the position of S.V.P., Web Business Operations at
Autobytel Inc. Please be reminded that our offer of employment is contingent
upon completion of our background check and your reviewing and accepting the
terms of our various pre-hire and new-hire documents, including the employee
handbook, the Confidentiality Agreement, the Arbitration Agreement, the
Securities Trading Policy, and the Code of Conduct and Ethics for Employees,
Officers and Directors. Following is a summary of our offer:

 

Position:    S.V.P., Web Business Operations Semi-Monthly Rate:    $10,000.00
($240,000.00 Annualized) Hire Date:    June 19, 2006 Stock Options:    250,000
subject to board approval and applicable securities laws. Bonus Opportunity:   
Target bonus opportunity is up to 45%, on an annual basis based on achievement
of specified objectives. Specific objectives and plan details to be outlined in
a separate document and incorporated herein by reference. Bonus will be prorated
based upon actual time worked within the first year of employment. Relocation:
   Autobytel will pay (coach airfare and hotel) for one house hunting trip, up
to five (5) days, for you and your spouse.    Autobytel will cover shipment of
your household goods, including up to two (2) automobiles; recreational vehicles
are not eligible for shipment.    Autobytel will cover the closing costs on the
sale of your current primary residence and the purchase of a new primary
residence in the Orange County area as described below. Taxes are not eligible
for reimbursement. On the sale of your current home, we will cover customary
real estate broker fees not to exceed 6%, reasonable legal fees, title costs and
similar reasonable out of pocket expenses. For the purchase of a new primary
residence, we will cover mortgage origination and financing fees not to exceed
two points, reasonable legal fees, title costs and similar reasonable out of
pocket expenses. You will have one year from your date of hire to submit for
reimbursement of expenses relating to the purchase of a new primary residence.
   Autobytel will cover commuting costs (coach air/hotel/meals/rental car) not
to exceed once weekly and with the best effort to minimize costs through August
31, 2006. Commuting costs will be covered in accordance with the Autobytel
Travel and Expense Reimbursement policy. You agree to relocate to Orange County,
California no later than August 31, 2006.



--------------------------------------------------------------------------------

   Autobytel will provide a one-time miscellaneous household expenses of $5,000
to cover expenses incurred in connection with your relocation and to put your
new residence into move-in condition in an amount not to exceed five thousand
dollars ($5,000.00). This one-time item will be paid within 10 days of notice
that you purchased a new residence in Orange County, California.    The
relocation and commuting costs paid by Autobytel will be grossed up for any
income taxes levied thereon. Severance:    You will be eligible for a six (6)
month severance plan provided you do not resign or are terminated for cause in
accordance with the terms approved by the board. Detailed plan will be outlined
in a separate document.

As a condition of employment, you will be required to sign the standard Employee
Confidentiality Agreement and the Arbitration Agreement, which will apply during
your employment with the Company and thereafter. Two originals of each of these
agreements are enclosed for your review. Upon acceptance of this offer of
employment, please sign and/or date in the designated areas, and return two
signed originals of each directly to me. Jim Riesenbach, Autobytel Inc.’s
President & CEO, will then sign and return one complete package to you for your
records.

Enclosed you will also find information regarding our benefits package. Please
review the information, fill out as much as possible, and bring it with you on
your first day of employment. If you have any questions or concerns they will be
addressed during your new hire orientation or you may contact Terry Brennan at
(949) 862-3058.

This offer of employment is contingent on your ability to comply will all
applicable State and Federal regulation, including without limitation
requirements relating to the I-9 employment authorization verification process.
A list of acceptable documents is enclosed. Please bring documents to verify
employment eligibility on your first day of work.

The provisions of this letter are severable which means that if any part of the
letter is legally unenforceable, the other provisions shall remain fully valid
and enforceable. This letter sets forth our complete understanding regarding the
matters addressed herein and supersedes all previous agreements or
understandings between you and the Company, whether written or oral.

Jon, while we sincerely hope your employment relationship with Autobytel Inc.,
will be mutually rewarding, we want to be clear that by our policy, your
employment is “at will” and there is no express or implied contract of
employment for a specified period of time. This means that you may resign at any
time without notice and that Autobytel Inc., may terminate your employment or
change the terms of your employment, including but not limited to your duties,
position, or compensation, at any time without cause and without notice. Our
at-will employment policy may not be changed except by an explicit written
agreement signed by both you and the President and CEO of Autobytel Inc. This
policy supersedes any prior written or oral communications to the contrary.

In addition, Autobytel requires that you comply with all terms of any employment
agreement that you may have with your current or former employer. Specifically,
Autobytel expects that you will comply with any notification requirements of any
agreement with your former employer, and Autobytel will adjust your start date
accordingly to accommodate any required notice period.



--------------------------------------------------------------------------------

Autobytel further expects that you will comply with any confidentiality
provisions of any agreement with your former employer. Moreover, and regardless
of whether you have a written agreement with such former employer, Autobytel
does not want you to disclose to us or provide copies of any confidential,
proprietary or trade secret information from such former employer.

This offer shall expire 7 days from date of issue. Please indicate acceptance of
our offer by signing and returning the enclosed copy of this letter. By signing
this offer letter you also will be acknowledging that you are not relying on any
promises or representations other than those set forth above in deciding to
accept this conditional offer of employment. You may fax a signed copy, if you
wish, to our confidential fax at (949) 862-1324. Feel free to call if you have
questions. We look forward to having you join the Autobytel Inc., team.

 

/s/ Jon Rosen Jon Rosen

Best regards,

 

Autobytel Inc. /s/ Mark Ernst Mark Ernst V.P., Human Resources /s/ James E.
Riesenbach James E. Riesenbach CEO and President